PER CURIAM.
Appellant challenges the trial court’s findings of fact set forth in a final judgment of foreclosure. However, appellant has failed to provide this court with either a transcript of the proceedings below or a stipulated statement of facts pursuant to rule 9.200(b)(4) of the Florida Rules of Appellate Procedure. The final judgment reveals no apparent error of law. Accordingly, we must affirm. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979).
AFFIRMED.
GRIFFIN, C.J., and GOSHORN and ANTOON, JJ., concur.